Title: To George Washington from Samuel Stringer, 10 May 1776
From: Stringer, Samuel
To: Washington, George



Sir
Albany 10th May 1776.

Upon a receipt of orders yesterday to prepare for Canada with the Hospital under my Direction, I laid before General Schuyler a State of my Establishment, consisting (by resolve of Congress last Septr) of only four Mates besides myself, which he once before laid before that Honble Board without the desired Effect; whereupon he has now requested me to apply to you for a Reinforcement, or augmentation, giving you an Estimate of the addition which I think will be necessary; a List of which I have inclosed, beging your Excellency will be pleased to

order up the desired number of Seniors & Mates, or authorize me to provide them, with power to employ such Clerks, Stewards Labourers, &c., as shall from time to time be needful—I must also intreat your Excellency to order me such Medicines &c. as are contained in the List inclosed to Mr Morgan, as I have by no means a supply fit for the business I am going on; more especially, as I find the Majority of Regiment[a]l Surgeons gone up have neither Medicines or Instruments, & the Army likely to be overspread with the Small Pox, & no possibility of geting supplied in Canada with such Articles as I may hereafter want.
The inclosed List was intended as a Memorandum for General Schuyler, & as his Express is just going off, must beg your Excellencys Pardon for sending you so imperfect a piece of Paper. The one Senior mentioned & the Clerk, General Schuyler has taken upon him last Campaign to approve of & Confirm. With great respect Sir I am Yr Excellencys Most Obedt and very Hume Servt

Saml Stringer

